1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    ROBERT C. DENHAM JR.,                                 Case No. 2:18-cv-00163-JCM-VCF
4                                            Plaintiff            SCREENING ORDER
5            v.
6    JAMES DZURENDA et al.,
7                                       Defendants
8
9
10          Presently before the court is plaintiff Robert Denham’s (“plaintiff”) “motion to

11   process application for leave to proceed in forma pauperis.” (ECF No. 11). No response

12   has been filed, and the time to do so has passed. Also before the court is plaintiff’s

13   “motion for clarification.” (ECF No. 14).

14          On January 9, 2019, the court entered an order dismissing this action, without

15   prejudice, for lack of subject-matter jurisdiction. (ECF No. 7). Accordingly, the clerk

16   entered judgment and closed the case. (ECF No. 9). Now, plaintiff requests that the

17   court process his application for leave to proceed in forma pauperis and “clarify” the

18   court’s January 9, 2019, order dismissing the action. See (ECF Nos. 11, 14).

19          However, the court’s previous order is clear that this action has been dismissed

20   for lack of subject-matter jurisdiction. (ECF No. 7). Accordingly, this case has been

21   closed, and no further filings shall be entertained by the court pursuant to this action. If

22   plaintiff wishes to proceed on the claims asserted in this matter, he must file a new action

23   that is void of the deficiencies noted by the court in its previous order. Plaintiff’s motions

24   are denied.

25          Accordingly,

26          IT IS ORDERED THAT plaintiff’s motion to process application for leave to proceed

27   in forma pauperis (ECF No. 11) be, and the same hereby is, DENIED.

28
1          IT IS FURTHER ORDERED that plaintiff’s motion for clarification (ECF No. 14) be,
2    and the same hereby is, DENIED.
3          IT IS SO ORDERED.
4          DATED May 7, 2019.
5
6                                                  UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -2-
